Exhibit 10.4

 

EXECUTION VERSION

 

 

Dated as of February 28, 2019

 

GPMT 2019-FL2, LTD.,
as Issuer,

 

and

 

GPMT Collateral Manager LLC,
as Collateral Manager

 

COLLATERAL MANAGEMENT AGREEMENT

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Management Services

1

 

 

 

2.

Delegation of Duties

5

 

 

 

3.

Purchase and Sale Transactions; Brokerage

5

 

 

 

4.

Representations and Warranties of the Issuer

7

 

 

 

5.

Representations and Warranties of the Collateral Manager

8

 

 

 

6.

Expenses

10

 

 

 

7.

Fees

10

 

 

 

8.

Non-Exclusivity

11

 

 

 

9.

Conflicts of Interest

11

 

 

 

10.

Records; Confidentiality

13

 

 

 

11.

Term

14

 

 

 

12.

Removal, Resignation and Replacement

14

 

 

 

13.

Liability of Collateral Manager

19

 

 

 

14.

Obligations of Collateral Manager

21

 

 

 

15.

No Partnership or Joint Venture

22

 

 

 

16.

Notices

22

 

 

 

17.

Succession; Assignment

23

 

 

 

18.

No Bankruptcy Petition/Limited Recourse

23

 

 

 

19.

Rating Agency Information

24

 

 

 

20.

Miscellaneous

25

 

Exhibit A                                             Advisory Committee
Guidelines

 

i

--------------------------------------------------------------------------------



 

THIS COLLATERAL MANAGEMENT AGREEMENT, dated as of February 28, 2019 (this
“Agreement”), is entered into by and between GPMT 2019-FL2, LTD., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(together with its successors and assigns permitted hereunder, the “Issuer”),
and GPMT Collateral Manager LLC, a limited liability company organized under the
laws of the State of Delaware (“GPMT Manager” or, in its capacity as Collateral
Manager, together with its successors and assigns in such capacity, the
“Collateral Manager”).  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Indenture,
dated as of the date hereof (the “Indenture”), by and among the Issuer, GPMT
2019-FL2 LLC, as co-issuer (the “Co-Issuer”), Wilmington Trust, National
Association, as trustee (the “Trustee”), Wells Fargo Bank, National Association,
as note administrator, paying agent, calculation agent, transfer agent,
authenticating agent, backup advancing agent and custodian (in such capacities,
the “Note Administrator”), and GPMT Seller LLC, as advancing agent (in such
capacity, the “Advancing Agent”).

 

WHEREAS, the Issuer desires to engage the Collateral Manager to provide the
services described herein and the Collateral Manager desires to provide such
services;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby agree as follows:

 

1.                                      Management Services.  The Collateral
Manager is hereby appointed as the Issuer’s exclusive agent to provide the
Issuer with certain services in relation to the Collateral specified herein and
in the Indenture.  Accordingly, the Collateral Manager accepts such appointment
and shall provide the Issuer with the following services (in accordance with all
applicable requirements of the Indenture, the Servicing Agreement and this
Agreement, including, without limitation, the Collateral Management Standard):

 

(a)                                 determining specific Collateral Interests
(including Ramp-Up Collateral Interests and Reinvestment Collateral Interests)
to be purchased and the timing of such purchases, as permitted by the Indenture;

 

(b)                                 determining specific Eligible Investments to
be purchased or sold and the timing of such purchases and sales, in each case,
as permitted by the Indenture;

 

(c)                                  effecting or directing the purchase of
Collateral Interests and Eligible Investments, effecting or directing the sale
of Collateral Interests and Eligible Investments, and directing the investment
or reinvestment of proceeds therefrom in Reinvestment Collateral Interests, in
each case, as permitted by the Indenture;

 

(d)                                 negotiating with obligors of Collateral
Interests as to proposed modifications or waivers of the Loan Documents;

 

(e)                                  taking action, or advising the Trustee and
Note Administrator with respect to actions to be taken, with respect to the
Issuer’s exercise of any rights (including, without limitation, voting rights,
tender rights and rights arising in connection with the bankruptcy or insolvency
of an obligor of a Collateral Interest or the consensual or non-judicial
restructuring of

 

--------------------------------------------------------------------------------



 

the debt or equity of an obligor of a Collateral Interest) or remedies in
connection with Collateral Interests and Eligible Investments, as provided in
the related Loan Documents, and participating in the committees or other groups
formed by creditors of an obligor of any Collateral Interest, or taking any
other action with respect to Collateral Interests and Eligible Investments which
the Collateral Manager determines, in accordance with the Collateral Management
Standard (and subject to the applicable provisions of the Servicing Agreement,
dated as of the date hereof (the “Servicing Agreement”), by and among the
Issuer, the Collateral Manager, the Trustee, the Note Administrator, the
Advancing Agent, Wells Fargo Bank, National Association, as servicer, and
Trimont Real Estate Advisors, LLC, as special servicer), is in the best
interests of all of the Noteholders in accordance with and as permitted by the
terms of the Indenture;

 

(f)                                   consulting with each Rating Agency at such
times as may be reasonably requested by any Rating Agency in compliance with
Section 19 of this Agreement and providing each Rating Agency with any
information reasonably requested in connection with such Rating Agency’s
maintenance of its ratings of the Notes and their assigning credit indicators to
prospective Collateral Interests, if applicable, and estimating the ratings that
such Rating Agency would assign to prospective Collateral Interests, as
permitted or required under the Indenture;

 

(g)                                  determining whether specific Collateral
Interests are Credit Risk Collateral Interests or Defaulted Collateral
Interests, and determining whether such Collateral Interests, and any other
Collateral Interests that are permitted or required to be sold pursuant to the
Indenture, should be sold; and, with respect to any proposed sale or exchange of
a Credit Risk Collateral Interest, and directing the Trustee to effect a
disposition of any such Collateral Interests, subject to, and in accordance with
the Indenture; and, solely with respect to any Credit Risk Collateral Interest,
providing notice of such determination (including information relating to the
basis for such determination) to KBRA so long as KBRA is one of the Rating
Agencies, and if a Collateral Interest that is a Defaulted Collateral Interest
is not sold or otherwise disposed of by the Issuer within three years of such
Collateral Interest becoming a Defaulted Collateral Interest, using commercially
reasonable efforts to cause the Issuer to sell or otherwise dispose of such
Collateral Interest as soon as commercially practicable thereafter;

 

(h)                                 (i) monitoring the Collateral Interests on
an ongoing basis, (ii) determining the Underwritten Stabilized NCF DSCR and
As-Stabilized LTV of each Collateral Interest in accordance with the Indenture,
(iii) determining the market value of any Collateral Interest in connection with
determining the Calculation Amount when required pursuant to the Indenture and
(iv) providing or causing to be provided to the Issuer and/or the other parties
specified in the Indenture all reports, schedules and certificates that relate
to the Collateral Interests and that the Issuer is required to prepare and
deliver under the Indenture, which are not prepared and delivered by the Note
Administrator on behalf of the Issuer under the Indenture, in the form and
containing all information required thereby (including, in the case of the
Monthly Reports and the Redemption Date Statement providing the information to
the Note Administrator as specified in Section 10.9 of the Indenture in
sufficient time for the Note Administrator to prepare the Monthly Report and the
Redemption Date Statement) and, if applicable, in sufficient time for the Issuer
to review such required reports and schedules and to deliver them to the parties
entitled thereto under the Indenture;

 

2

--------------------------------------------------------------------------------



 

(i)                                     managing the Issuer’s investments in
accordance with the Indenture, including the limitations relating to the
Eligibility Criteria, the Note Protection Tests, the Acquisition Criteria, the
Acquisition and Disposition Requirements and the other requirements of the
Indenture and taking action that the Collateral Manager deems appropriate and
consistent with the Indenture, the Collateral Management Standard, the
applicable provisions of the Servicing Agreement and the standard of care set
forth herein with respect to any portion of the Collateral that does not
constitute Collateral Interests or Eligible Investments;

 

(j)                                    providing notification, in writing, to
the Trustee, the Note Administrator and the Issuer upon receiving actual notice
that a Collateral Interest has become a Defaulted Collateral Interest or a
Credit Risk Collateral Interest or has suffered an appraisal reduction;

 

(k)                                 providing notification, in writing, to the
Trustee, the Note Administrator, the Holders of the Notes, the Rating Agencies
and the Issuer upon becoming actually aware of a Default or an Event of Default
under the Indenture;

 

(l)                                     determining (in its sole discretion but
subject to the Indenture) whether, in light of the composition of Collateral
Interests, general market conditions and other factors considered pertinent by
the Collateral Manager, investments in Reinvestment Collateral Interests would,
at any time during the Reinvestment Period, either be impractical or not
beneficial to the Holders of the Preferred Shares;

 

(m)                             taking reasonable action on behalf of the Issuer
to effect any Optional Redemption, any Tax Redemption, any Auction Call
Redemption or any Clean-up Call in accordance with the Indenture;

 

(n)                                 monitoring the ratings of the Collateral
Interests and the Issuer’s compliance with the covenants by the Issuer in the
Indenture;

 

(o)                                 making such determinations, exercising such
rights and taking such actions, on behalf of the Issuer, as the Collateral
Manager is authorized to do under the Indenture, the Servicing Agreement or this
Agreement;

 

(p)                                 to the extent applicable, complying with the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), with respect
to the Issuer;

 

(q)                                 in order to render the Securities eligible
for resale pursuant to Rule 144A under the Securities Act, while any of such
Securities remain outstanding, making available, upon request, to any Holder or
prospective purchaser of such Securities, additional information regarding the
Issuer and the Collateral if such information is reasonably available to the
Collateral Manager and constitutes Rule 144A Information required to be
furnished by the Issuer pursuant to Section 7.13 of the Indenture, unless the
Issuer furnishes information to the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13 or Section 15(d) of the
Exchange Act;

 

(r)                                    the Collateral Manager may, subject to
and in accordance with the Indenture and this Agreement, in its capacity as the
Collateral Manager, direct the Issuer to establish a Permitted Subsidiary and
such Permitted Subsidiary may acquire, retain, sell or otherwise dispose

 

3

--------------------------------------------------------------------------------



 

of (including as a contribution) any Sensitive Asset in accordance with the
Indenture and this Agreement;

 

(s)                                   upon reasonable request, assisting the
Trustee, the Note Administrator or the Issuer with respect to such actions to be
taken after the Closing Date, as is necessary to maintain the clearing and
transfer of the Notes through DTC; and

 

(t)                                    in accordance with the Collateral
Management Standard (but subject to the applicable provisions of the Servicing
Agreement), enforcing the rights of the Issuer as holder of the Collateral
Interests, including, without limitation, taking such action as is necessary to
enforce the Issuer’s rights with respect to remedies related to breaches of
representations, warranties or covenants in the Loan Documents for the benefit
of the Issuer.

 

In furtherance of the foregoing, the Issuer hereby appoints the Collateral
Manager as the Issuer’s true and lawful agent and attorney-in-fact, with full
power of substitution and full authority in the Issuer’s name, place and stead
and without any necessary further approval of the Issuer, in connection with the
performance of the Collateral Manager’s duties provided for in this Agreement,
including the following powers: (i) to buy, sell, exchange, and convert
Collateral Interests (including Reinvestment Collateral Interests) and Eligible
Investments, and (ii) to execute (under hand, under seal or as a deed) and
deliver all necessary and appropriate documents and instruments on behalf of the
Issuer to the extent necessary or appropriate to perform the services referred
to in clauses (a) through (t) above of this Section 1 and under the Indenture. 
The foregoing power of attorney is a continuing power, coupled with an interest,
and shall remain in full force and effect until revoked by the Issuer in writing
by virtue of the termination of this Agreement pursuant to Section 12 hereof or
an assignment of this Agreement pursuant to Section 17 hereof; provided that any
such revocation shall not affect any transaction initiated prior to such
revocation.  Nevertheless, if so requested by the Collateral Manager or a
purchaser of a Collateral Interest or Eligible Investment, the Issuer shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Collateral Manager or such purchaser all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.

 

In performing its duties hereunder, the Collateral Manager shall endeavor,
subject to the provisions of this Agreement and the Indenture, to manage the
Collateral in a manner that will (i) permit a timely performance of all payment
obligations of the Issuer under the Indenture and (ii) subject to such
objective, optimize the returns to the Holders of the Securities.  The
Collateral Manager does not hereby guarantee that sufficient funds will be
available on each Payment Date to satisfy any such payment obligations.  The
Collateral Manager agrees that it shall perform its obligations hereunder and
under the Indenture in accordance with reasonable care and in good faith, using
a degree of skill and attention no less than that which it (i) exercises with
respect to comparable assets that it manages for itself and (ii) exercises with
respect to comparable assets that it manages for others, and in a manner
consistent with the practices and procedures then in effect followed by
reasonable and prudent institutional managers of national standing relating to
assets of the nature and character of the Collateral, except as expressly
provided in this Agreement or in the Indenture and without regard to any
conflicts of interest to which it may be subject (the “Collateral Management
Standard”).  In addition, the Collateral Manager shall use its best efforts to
ensure that (i) inquiries are made, to the extent practicable, from sources
normally available to it, with respect to the occurrence of any default or event
of default in respect of any

 

4

--------------------------------------------------------------------------------



 

Collateral Interest under any Loan Document and (ii) commitments to purchase
Collateral Interests and Eligible Investments are made by the Collateral Manager
only if, in the Collateral Manager’s best judgment at the time of such
commitment, payment at settlement in respect of any such purchase could be made
without any breach or violation of, or default under, the terms of the Indenture
or this Agreement.  The Collateral Manager shall comply with and perform all the
duties and functions that have been specifically delegated to the Collateral
Manager under the Indenture.  The Collateral Manager shall be bound to follow
any amendment, supplement or modification to the Indenture of which it has
received written notice at least 10 Business Days prior to the execution and
delivery thereof by the parties thereto; provided, however, that with respect to
any amendment, supplement, modification or waiver to the Indenture which may
affect the Collateral Manager, the Collateral Manager shall not be bound thereby
(and the Issuer agrees that it will not permit any such amendment, supplement,
modification or waiver to become effective) unless the Collateral Manager has
been given prior written notice thereof and gives its written consent thereto
(which consent shall not be unreasonably withheld) to the Trustee and the Issuer
prior to the effectiveness thereof.

 

The Collateral Manager shall take all actions reasonably requested by the
Trustee or the Note Administrator to facilitate the perfection of the Trustee’s
security interest in the Collateral pursuant to the Indenture.

 

So long as any of the Notes are Outstanding, with respect to any Collateral
Interest that, with the consent of the lender, permits the conversion from a
LIBOR-based interest rate to a fixed interest rate or a floating rate based on
an alternative index, the Collateral Manager shall not consent or agree to
convert such Collateral Interest from a LIBOR-based interest rate to a fixed
interest rate or a floating rate based on an alternative index, as applicable;
provided that the Collateral Manager may consent or agree to convert such
Collateral Interests from a LIBOR-based interest rate to a floating rate based
on an alternative index in connection with the general acceptance in the
financial markets of an alternative base rate as a replacement benchmark to
LIBOR.

 

2.                                      Delegation of Duties.  The Collateral
Manager may delegate its obligations as Collateral Manager to another person and
the Collateral Manager may enter into arrangements pursuant to which the
Collateral Manager’s Affiliates or third parties may perform certain services on
behalf of the Collateral Manager, but (i) such arrangements will not relieve the
Collateral Manager from any of its duties or obligations hereunder as a result
of such delegation to or employment of third parties, (ii) the Collateral
Manager shall be solely responsible for the fees and expenses payable to any
such third party, except as set forth in Section 6 hereof, and (iii) to the
extent applicable, such delegation does not constitute an “assignment” under the
Advisers Act.

 

3.                                      Purchase and Sale Transactions;
Brokerage.  (a) The Collateral Manager shall use reasonable efforts to obtain
the best prices and executions for all orders placed with respect to the
Collateral, considering all reasonable circumstances, including, if applicable,
the conditions or terms of early redemption of the Securities, it being
understood that the Collateral Manager has no obligation to obtain the lowest
prices available.  Subject to the objective of obtaining best prices and
executions, the Collateral Manager may take into consideration all factors the
Collateral Manager reasonably determines to be relevant, including, without
limitation, timing,

 

5

--------------------------------------------------------------------------------



 

general relevant trends and research and other brokerage services and support
equipment and services related thereto furnished to the Collateral Manager or
its Affiliates by brokers and dealers in compliance with Section 28(e) of the
Exchange Act or, if Section 28(e) of the Exchange Act is not applicable, in
accordance with the provisions set forth herein.  Such services may be used in
connection with the other advisory activities or investment operations of the
Collateral Manager and/or its Affiliates.  In addition, subject to the objective
of obtaining best prices and executions, the Collateral Manager may take into
account available prices, rates of brokerage commissions and size and difficulty
of the order, in addition to other relevant factors (such as, without
limitation, execution capabilities, reliability (based on total trading rather
than individual trading), integrity, financial condition in general, execution
and operational capabilities of competing brokers and/or dealers, and the value
of the ongoing relationship with such brokers and/or dealers), without having to
demonstrate that such factors are of a direct benefit to the Issuer in any
specific transaction.  The Issuer acknowledges that the determination by the
Collateral Manager of any benefit to the Issuer is subjective and represents the
Collateral Manager’s evaluation at the time that the Issuer will be benefited by
relatively better purchase or sales prices, lower brokerage commissions and
beneficial timing of transactions or a combination of these and other factors.

 

The Collateral Manager may aggregate sales and purchase orders of securities
placed with respect to the Collateral with similar orders being made
simultaneously for other accounts managed by the Collateral Manager or with
accounts of the Affiliates of the Collateral Manager if, in the Collateral
Manager’s reasonable judgment, such aggregation will not have an adverse effect
on the Issuer.  When any aggregate sales or purchase orders occur, the objective
of the Collateral Manager (and any of its Affiliates involved in such
transactions) shall be to allocate the executions among the accounts in a fair
and equitable manner and generally to seek to allocate securities available for
investment to all such accounts pro rata in proportion to the optimum amount
sought by the Collateral Manager for each respective account.  Investment
opportunities and the purchases or sales of instruments shall be allocated in a
manner believed by the Collateral Manager to be fair and equitable, taking into
consideration, among other relevant factors, the differing investment objectives
of the Issuer and the Collateral Manager’s other clients, the amount of capital
available, the Eligibility Criteria and the Acquisition and Disposition
Requirements set forth in the Indenture and in any governing documents relating
to the Collateral Manager’s other clients, the maturity of the account and the
exposure to similar or offsetting positions.  The Collateral Manager, whenever
possible, will average the prices paid or received by all such clients
(including the Issuer) whenever particular positions are acquired or disposed of
at the same time.  Circumstances may arise, however, in which such an allocation
could have adverse effects upon the Issuer or the other clients of the
Collateral Manager with respect to the price or size of positions obtainable or
saleable.

 

All purchases and sales of Eligible Investments and Collateral Interests by the
Collateral Manager on behalf of the Issuer shall be conducted in compliance with
all applicable laws (including, without limitation, Section 206(3) of the
Advisers Act) and the terms of the Indenture.  After (and excluding) the Closing
Date, the Collateral Manager shall cause any purchase or sale of any Collateral
Interest or Eligible Investment to be conducted on an arm’s-length basis or, if
applicable, in compliance with Section 3(b) hereof.  The parties hereto
acknowledge and agree that all purchases of Eligible Investments and Collateral
Interests by the Collateral Manager on behalf of the Issuer on the Closing Date
(including, without limitation, all such purchases from Affiliates of the
Collateral Manager) in a manner contemplated by the

 

6

--------------------------------------------------------------------------------



 

Offering Memorandum, dated February 14, 2019, related to the Offered Notes (or
any supplement thereto) are hereby approved.

 

Notwithstanding the foregoing or anything to the contrary contained herein or in
the Indenture, in no event shall the Collateral Manager purchase or sell an
Eligible Investment or a Collateral Interest for the primary purpose of
recognizing gains or decreasing losses resulting from market value changes.

 

(b)                                 The Collateral Manager, subject to and in
accordance with the Indenture, may effect direct trades between the Issuer and
the Collateral Manager or any of its Affiliates, acting as principal or agent
(any such transaction, a “Restricted Transaction”); provided, however, that a
Restricted Transaction after (and excluding) the Closing Date, may be effected
only (i) upon disclosure to and with the prior consent of the advisory committee
that has been appointed from time to time as needed by the Issuer (the “Advisory
Committee”) and based on the Advisory Committee’s determination that such
transaction is on terms (including, but not limited to, purchase price)
substantially as favorable to the Issuer as would be the case if a such
transaction were effected with Persons not so affiliated with the Collateral
Manager or any of its Affiliates and (ii) subject to a requirement that the
purchase price in respect of any Collateral Interest acquired by the Issuer from
a Seller pursuant to such a direct trade is equal to the fair market value of
such Collateral Interest.  The Advisory Committee, if any, shall be formed
subject to the Advisory Committee Guidelines attached hereto as Exhibit A (the
“Advisory Committee Guidelines”).  The Issuer consents and agrees that, if any
transaction relating to the Issuer, including any transaction effected between
the Issuer and the Collateral Manager or its Affiliates, shall be subject to the
disclosure and consent requirements of Section 206(3) of the Advisers Act, such
requirements shall be satisfied with respect to the Issuer and all Holders of
the Securities if disclosure shall be given to, and consent obtained from, the
Advisory Committee.  For avoidance of doubt, it is hereby understood and agreed
by the parties hereto that no disclosure to, or consent of, the Advisory
Committee shall be required with respect to: (i) until the Disposition
Limitation Threshold has been met, (A) purchases of any Defaulted Collateral
Interest or Credit Risk Collateral Interest by the Majority of Preferred
Shareholders and (B) Credit Risk/Defaulted Collateral Interest Cash Purchases or
NCP Cash Purchases of Credit Risk Collateral Interests; (ii) Credit
Risk/Defaulted Collateral Interest Cash Purchases of Defaulted Collateral
Interests and (iii) sales of Collateral in connection with a redemption of the
Notes pursuant to Article 9 of the Indenture.

 

4.                                      Representations and Warranties of the
Issuer.  The Issuer represents and warrants to the Collateral Manager that:

 

(a)                                 the Issuer (i) has been duly incorporated as
an exempted company and is validly existing under the laws of the Cayman
Islands; (ii) has full power and authority to own the Issuer’s assets and the
securities proposed to be owned by the Issuer and included among the Collateral
and to transact the business for which the Issuer was incorporated; (iii) is
duly qualified under the laws of each jurisdiction where the Issuer’s ownership
or lease of property or the conduct of the Issuer’s business requires or the
performance of the Issuer’s obligations under this Agreement and the Indenture
would require such qualification, except for failures to be so qualified that
would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Issuer or the ability of the
Issuer to perform its obligations under, or

 

7

--------------------------------------------------------------------------------



 

on the validity or enforceability of, this Agreement and the Indenture; and
(iv) has full power and authority to execute, deliver and perform the Issuer’s
obligations hereunder and thereunder;

 

(b)                                 this Agreement and the Indenture have been
duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding agreements enforceable against the Issuer in accordance with
their terms except that the enforceability thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);

 

(c)                                  no consent, approval, authorization or
order of or declaration or filing with any government, governmental
instrumentality or court or other Person is required for the performance by the
Issuer of its duties hereunder or under the Indenture, except those that may be
required under state securities or “blue sky” laws or the applicable laws of any
jurisdiction outside of the United States, and such as have been duly made or
obtained;

 

(d)                                 neither the execution, delivery and
performance of this Agreement or the Indenture nor the performance by the Issuer
of its duties hereunder or under the Indenture (i) conflicts with or will
violate or result in a default under the Issuer’s Governing Documents or any
material contract or agreement to which the Issuer is a party or by which it or
its assets may be bound, or any law, decree, order, rule, or regulation
applicable to the Issuer of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Issuer or its properties, or (other than as contemplated or permitted by the
Indenture) will result in a lien on any of the property of the Issuer and
(ii) would have a material adverse effect upon the ability of the Issuer to
perform its duties under this Agreement or the Indenture;

 

(e)                                  the Issuer and its Affiliates are not in
violation of any federal, state or Cayman Islands laws or regulations, and there
is no charge, investigation, action, suit or proceeding before or by any court
or regulatory agency pending or, to the best knowledge of the Issuer, threatened
that, in any case, would have a material adverse effect upon the ability of the
Issuer to perform its duties under this Agreement or the Indenture;

 

(f)                                   the Issuer is not an “investment company”
under the Investment Company Act; and

 

(g)                                  the assets of the Issuer do not and will
not at any time constitute the assets of any plan subject to the fiduciary
responsibility provisions of ERISA or of any plan subject to Section 4975 of the
Code.

 

5.                                      Representations and Warranties of the
Collateral Manager.  The Collateral Manager represents and warrants to the
Issuer that:

 

(a)                                 the Collateral Manager (i) has been duly
organized, is validly existing and is in good standing under the laws of the
State of Delaware; (ii) has full power and authority to own the Collateral
Manager’s assets and to transact the business in which it is currently engaged;
(iii) is duly qualified and in good standing under the laws of each jurisdiction
where the Collateral

 

8

--------------------------------------------------------------------------------



 

Manager’s ownership or lease of property or the conduct of the Collateral
Manager’s business requires, or the performance of this Agreement and the
Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Collateral Manager or
the ability of the Collateral Manager to perform its obligations under, or on
the validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager; and (iv) has full power and
authority to execute, deliver and perform this Agreement and the Collateral
Manager’s obligations hereunder and the provisions of the Indenture applicable
to the Collateral Manager;

 

(b)                                 this Agreement has been duly authorized,
executed and delivered by the Collateral Manager and constitutes a legal, valid
and binding agreement of the Collateral Manager, enforceable against it in
accordance with the terms hereof, except that the enforceability hereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(c)                                  neither the Collateral Manager nor any of
its Affiliates is in violation of any federal or state securities law or
regulation promulgated thereunder that would have a material adverse effect upon
the ability of the Collateral Manager to perform its duties under this Agreement
or the Indenture, and there is no charge, investigation, action, suit or
proceeding before or by any court or regulatory agency pending or, to the best
knowledge of the Collateral Manager, threatened which could reasonably be
expected to have a material adverse effect upon the ability of the Collateral
Manager to perform its duties under this Agreement or the Indenture;

 

(d)                                 neither the execution and delivery of this
Agreement nor the performance by the Collateral Manager of its duties hereunder
or under the Indenture conflicts with or will violate or result in a breach or
violation of any of the terms or provisions of, or constitutes a default under:
(i) the limited liability company agreement of the Collateral Manager, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note agreement
or other evidence of indebtedness or other agreement, obligation, condition,
covenant or instrument to which the Collateral Manager is a party or is bound,
(iii) any law, decree, order, rule or regulation applicable to the Collateral
Manager of any court or regulatory, administrative or governmental agency, body
or authority or arbitrator having jurisdiction over the Collateral Manager or
its properties, and which would have, in the case of any of (i),
(ii) or (iii) of this Section 5(d), either individually or in the aggregate, a
material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager or the ability of the Collateral Manager to
perform its obligations under this Agreement or the Indenture;

 

(e)                                  no consent, approval, authorization or
order of or declaration or filing with any government, governmental
instrumentality or court or other Person is required for the performance by the
Collateral Manager of its duties hereunder and under the Indenture, except such
as have been duly made or obtained; and

 

(f)                                   the Section entitled “The Collateral
Manager” in the Offering Memorandum, as of the date thereof (including as of the
date of any supplement thereto) and as of the Closing Date, does not contain any
untrue statement of a material fact and does not omit to

 

9

--------------------------------------------------------------------------------



 

state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

6.                                      Expenses.  Both parties hereto
acknowledge and agree that a portion of the gross proceeds received from the
issuance and sale of the Securities will be used to pay certain organizational
and structuring fees and expenses of the Co-Issuers, including the legal fees
and expenses of counsel to the Collateral Manager.  The Collateral Manager shall
pay all expenses and costs incurred by it in the course of performing its
obligations under this Agreement; provided, however, that the Collateral Manager
shall not be liable for, and (subject to the Priority of Payments set forth in
the Indenture and to the extent funds are available therefor) the Issuer shall
be responsible for the payment of, reasonable expenses and costs of
(i) independent accountants, consultants and other advisers retained by the
Issuer or by the Collateral Manager on behalf of the Issuer in connection with
the services provided by the Collateral Manager pursuant to clauses (c), (d),
(e), (f), (m), (n), (q) or (r) of Section 1 hereof, (ii) legal advisers retained
by the Issuer or by the Collateral Manager on behalf of the Issuer in connection
with the services provided by the Collateral Manager pursuant to clauses (c),
(d), (e), (f), (m), (n), (o), (q), (r) or (t) of Section 1 hereof and
(iii) reasonable travel expenses (including airfare, meals, lodging and other
transportation) undertaken in connection with the performance by the Collateral
Manager of its duties pursuant to this Agreement or pursuant to the Indenture
and for an allocable share of the cost of certain credit databases used by the
Collateral Manager in providing services to the Issuer under this Agreement.

 

7.                                      Fees.  (a) GPMT Manager, in its capacity
as the Collateral Manager and acting in its sole discretion, hereby waives any
and all Collateral Manager Fees payable to it or any of its Affiliates for so
long as it or any of its Affiliates acts in the capacity as Collateral Manager
hereunder and is also an Affiliate of Granite Point Mortgage Trust Inc.
(“GPMT”).

 

(b)                                 Any successor Collateral Manager may
determine to waive, reduce or defer the Collateral Manager Fees payable to it
(without interest thereon) by written notice to the Trustee and the Note
Administrator on or prior to the Determination Date in which such waiver,
reduction or deferral applies.  Any Collateral Manager Fees (x) so reduced or
waived, shall be reduced or waived permanently and (y) so deferred, shall not
accrue interest.

 

(c)                                  Each successor Collateral Manager that is
not an affiliate of GPMT Manager shall receive as compensation for the
performance of its obligations as Collateral Manager hereunder and under the
Indenture, to the extent not waived pursuant to clause (b) above, a fee, payable
monthly in arrears on each Payment Date in accordance with the Priority of
Payments, equal to 0.10% per annum of the Net Outstanding Portfolio Balance (the
“Collateral Manager Fee”).  Each Collateral Manager Fee will be calculated for
each Interest Accrual Period assuming a 360-day year with 12 thirty-day months. 
The Collateral Manager Fee, if any, will be calculated based on the Net
Outstanding Portfolio Balance for such Payment Date to the extent funds are
available as of the first day of the applicable Interest Accrual Period.  If on
any Payment Date there are insufficient funds to pay such fees (and/or any other
amounts due and payable to the Collateral Manager) in full, in accordance with
the Priority of Payments, the amount not so paid shall be deferred and such
amounts shall be payable on such later Payment Date on which funds are available
therefor as provided in the Priority of Payments set forth in the Indenture. 
Any

 

10

--------------------------------------------------------------------------------



 

accrued and unpaid Collateral Manager Fee that is deferred due to the operation
of the Priority of Payments shall accrue interest at a per annum rate equal to
LIBOR in effect for the applicable Interest Accrual Period computed on an
actual/360-day basis and shall be paid as a Company Administrative Expense.  The
Collateral Manager hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the nonpayment to the Collateral Manager of
any amounts due it hereunder except in accordance with Section 18 hereof and,
subject to the provisions of Section 12, to continue to serve as Collateral
Manager.  If this Agreement is terminated pursuant to Section 12 hereof or
otherwise, the accrued fees payable to the Collateral Manager, if any, shall be
prorated for any partial periods between the Payment Dates during which this
Agreement was in effect and shall be due and payable on the first Payment Date
following the date of such termination, together with all expenses payable to
the Collateral Manager in accordance with Section 6 hereof, and subject to the
provisions of the Indenture and the Priority of Payments.

 

8.                                      Non-Exclusivity.  Nothing herein shall
prevent the Collateral Manager or any of its Affiliates from engaging in any
other businesses or providing investment management, advisory or other types of
services to any Persons, including the Issuer, the Trustee and the Noteholders;
provided, however, that the Collateral Manager may not take any of the foregoing
actions which the Collateral Manager knows or reasonably should know (a) would
require the Issuer or the Collateral to register as an “investment company”
under the Investment Company Act or (b) would with respect to the Issuer violate
any provisions of federal or state law applicable to the Collateral Manager or
any law, rule or regulation of any governmental body or agency having
jurisdiction over the Issuer.

 

9.                                      Conflicts of Interest.  (a) After (but
excluding) the Closing Date and the sales by the Collateral Manager or its
Affiliates of Collateral Interests to the Issuer on the Closing Date (and except
in the case of (i) until the Disposition Limitation Threshold has been met,
(A) purchases of any Defaulted Collateral Interest or Credit Risk Collateral
Interest by the Majority of Preferred Shareholders and (B) Credit Risk/Defaulted
Collateral Interest Cash Purchases or NCP Cash Purchases of Credit Risk
Collateral Interests; (ii) Credit Risk/Defaulted Collateral Interest Cash
Purchases of Defaulted Collateral Interests and (iii) sales of Collateral in
connection with a redemption of the Notes pursuant to Article 9 of the
Indenture), the Collateral Manager will not cause the Issuer to enter into any
transaction with the Collateral Manager or any of its Affiliates as principal
unless the applicable terms and conditions set forth in Section 3(b) are
complied with.

 

(b)                                 The Collateral Manager shall perform its
obligations hereunder in accordance with the requirements of the Advisers Act
and the Indenture.  The Issuer acknowledges (i) that the Collateral Manager or
its Affiliates will sell Collateral Interests to the Issuer on or prior to the
Closing Date and (ii) that the Collateral Manager Related Parties may at times
own Securities of one or more Classes.  After the Closing Date, the Collateral
Manager agrees to provide the Trustee with written notice upon the acquisition
or transfer (after, but excluding, the Closing Date) of any Securities held by
Collateral Manager Related Parties.

 

(c)                                  Nothing herein shall prevent the Collateral
Manager or any of its Affiliates or officers and directors of the Collateral
Manager from engaging in other businesses, or from rendering services of any
kind to the Issuer and its Affiliates, the Trustee, the Holders or any other
Person.  Without prejudice to the generality of the foregoing, directors,
officers, employees and

 

11

--------------------------------------------------------------------------------



 

agents of the Collateral Manager, Affiliates of the Collateral Manager, and the
Collateral Manager may, subject to the Indenture, among other things:

 

(i)                    serve as directors (whether supervisory or managing),
officers, employees, partners, members, managers, agents, nominees or
signatories for the Issuer or any Affiliate thereof, or for any obligor in
respect of any of the Collateral Interests or Eligible Investments, or any of
their respective Affiliates, except to the extent prohibited by their respective
Loan Documents, as from time to time amended; provided that (x) in the
reasonable judgment of the Collateral Manager, such activity will not have an
adverse effect on the ability of the Issuer or the Trustee to enforce its
respective rights with respect to any Collateral and (y) nothing in this
paragraph shall be deemed to limit the duties of the Collateral Manager set
forth in Section 1 hereof;

 

(ii)                 serve as the Servicer pursuant to the Servicing Agreement
or Advancing Agent pursuant to the Indenture;

 

(iii)              receive fees for services of whatever nature rendered to an
obligor in respect of any of the Collateral Interests or Eligible Investments,
including acting as master servicer, sub-servicer or special servicer with
respect to any commercial Collateral Interest or senior participation interest
therein constituting or underlying any Collateral Interest; provided that,
(i) in the reasonable judgment of the Collateral Manager, such activity will not
have a material adverse effect on the ability of the Issuer or the Trustee to
enforce its respective rights with respect to any of the Collateral and (ii) in
the reasonable judgment of the Collateral Manager, such activity by any
Affiliate of the Collateral Manager as to which the Collateral Manager has
actual knowledge, will not have a material adverse effect on the ability of the
Issuer or the Trustee to enforce its respective rights with respect to any of
the Collateral;

 

(iv)             be retained to provide services unrelated to this Agreement to
the Issuer or its Affiliates and be paid therefor;

 

(v)                be a secured or unsecured creditor of, or hold an equity
interest in the Issuer, its Affiliates or any obligor of any Collateral Interest
or Eligible Investment; provided, however, that the Collateral Manager may not
be such a creditor or hold any of such interests if, in the opinion of counsel
to the Issuer, the existence of such interest would require registration of the
Issuer or the pool of Collateral Interests and Eligible Investments as an
“investment company” under the Investment Company Act or violate any provisions
of federal or applicable state law or any law, rule or regulation of any
governmental body or agency having jurisdiction over the Issuer;

 

(vi)             except as otherwise provided in this Section 9, sell any
Collateral Interest or Eligible Investment to, or purchase any Collateral
Interest from, the Issuer while acting in the capacity of principal or agent;
and

 

(vii)          subject to its obligations in Section 1 hereof to protect the
Holder of the Preferred Shares, serve as a member of any “creditors’ board” with
respect to any Defaulted Collateral Interest, Eligible Investment or with
respect to any commercial Collateral

 

12

--------------------------------------------------------------------------------



 

Interest underlying or constituting any Collateral Interest or the respective
borrower for any such commercial Collateral Interest.

 

It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons that may have investment policies similar
to those followed by the Collateral Manager with respect to the Collateral and
that may own instruments of the same class, or of the same type, as the
Collateral Interests or other instruments of the obligors of Collateral
Interests and may manage portfolios similar to the Collateral.  The Collateral
Manager and its Affiliates shall be free, in their sole discretion, to make
recommendations to others, or effect transactions on behalf of themselves or for
others, which may be the same as or different from those the Collateral Manager
causes the Issuer to effect with respect to the Collateral.

 

The Collateral Manager and its Affiliates may cause or advise their respective
clients to invest in instruments that would be appropriate as security for the
Offered Notes.  Such investments may be different from those made on behalf of
the Issuer.  The Collateral Manager, its Affiliates and their respective clients
may have ongoing relationships with Persons whose instruments are pledged to
secure the Offered Notes and may own instruments issued by, or loans to, issuers
of the Collateral Interests or to any borrower or Affiliate of any borrower on
any commercial Collateral Interests underlying or constituting the Collateral
Interests or the Eligible Investments.  The Collateral Manager and its
Affiliates may cause or advise their respective clients to invest in instruments
that are senior to, or have interests different from or adverse to, the
instruments that are pledged to secure the Offered Notes.

 

Nothing contained in this Agreement shall prevent the Collateral Manager or any
of its Affiliates from recommending to or directing any other account to buy or
sell, at any time, securities of the same kind or class, or securities of a
different kind or class of the same issuer, as those directed by the Collateral
Manager to be purchased or sold hereunder.  It is understood that, to the extent
permitted by applicable law, the Collateral Manager, its Affiliates, and any
member, manager, officer, director, stockholder or employee of the Collateral
Manager or any such Affiliate or any member of their families or a Person
advised by the Collateral Manager may have an interest in a particular
transaction or in securities of the same kind or class, or securities of a
different kind or class of the same issuer, as those purchased or sold by the
Collateral Manager hereunder.  When the Collateral Manager is considering
purchases or sales for the Issuer and one or more of such other accounts at the
same time, the Collateral Manager shall allocate available investments or
opportunities for sales in its discretion and make investment recommendations
and decisions that may be the same as or different from those made with respect
to the Issuer’s investments, in accordance with applicable law.

 

Subject to the Indenture and the provisions of this Agreement, the Collateral
Manager shall not be obligated to pursue any specific investment strategy or
opportunity that may arise with respect to the Collateral.

 

The Issuer hereby consents to the various potential and actual conflicts of
interest that may exist with respect to the Collateral Manager as described
above; provided, however, that nothing contained in this Section 9 shall be
construed as altering or limiting the duties of the

 

13

--------------------------------------------------------------------------------



 

Collateral Manager set forth in this Agreement or in the Indenture nor the
requirement of any law, rule or regulation applicable to the Collateral Manager.

 

10.                               Records; Confidentiality.  The Collateral
Manager shall maintain appropriate books of account and records relating to
services performed hereunder, and such books of account and records shall be
accessible for inspection by an authorized representative of the Issuer, the
Trustee and the Independent accountants appointed by the Issuer pursuant to the
Indenture at a mutually agreed-upon time during normal business hours and upon
reasonable prior notice; provided that the Collateral Manager shall not be
obligated to provide access to any non-public information if the Collateral
Manager in good faith determines that the disclosure of such information would
violate any applicable law, regulation or contractual arrangement.  The
Collateral Manager shall follow its customary procedures to keep confidential
all information obtained in connection with the services rendered hereunder and
shall not disclose any such information except (i) with the prior written
consent of the Issuer (which consent shall not be unreasonably withheld),
(ii) such information as the Rating Agencies shall reasonably request in
connection with its rating or evaluation of the Notes and/or the Collateral
Manager, as applicable, (iii) as required by law, regulation, court order or the
rules, regulations, or request of any regulatory or self-regulating
organization, body or official (including any securities exchange on which the
Notes may be listed from time to time) having jurisdiction over the Collateral
Manager or as otherwise required by law or judicial process, (iv) such
information as shall have been publicly disclosed other than in violation of
this Agreement, (v) to its members, officers, directors, and employees, and to
its attorneys, accountants and other professional advisers in conjunction with
the transactions described herein, (vi) such information as may be necessary or
desirable in order for the Collateral Manager to prepare, publish and distribute
to any Person any information relating to the investment performance of the
Collateral, (vii) in connection with the enforcement of the Collateral Manager’s
rights hereunder or in any dispute or proceeding related hereto, (viii) to the
Trustee and (ix) to Holders and potential purchasers of any of the Securities.

 

11.                               Term.  This Agreement shall become effective
on the Closing Date and shall continue in full force and effect until the first
of the following occurs:  (a) the payment in full of the Notes and the
termination of the Indenture in accordance with its terms, (b) the liquidation
of the Collateral and the final distribution of the proceeds of such liquidation
to the Holders of the Securities and the Issuer, or (c) the termination of this
Agreement pursuant to Section 12 hereof.

 

12.                               Removal, Resignation and Replacement.  (a) The
Collateral Manager may be removed upon at least 30 days’ prior written notice if
a Collateral Manager Event of Default has occurred, by the Issuer or the
Trustee, if the Holders of at least 66-2/3% in Aggregate Outstanding Amount of
each Class of Notes then outstanding give written notice to the Collateral
Manager, the Issuer and the Trustee directing such removal.  Notice of any such
removal shall be delivered by the Trustee on behalf of the Issuer to the Rating
Agencies.  The Collateral Manager cannot be removed without cause.  None of the
Collateral Manager, its affiliates and clients and funds for whom the Collateral
Manager or any of its affiliates acts as investment adviser (collectively, the
“Collateral Manager Related Parties”) are entitled to vote the Preferred Shares
or Notes held by any of the Collateral Manager Related Parties with respect to
the removal of the Collateral Manager (or waiver of any event or circumstance
constituting grounds for removal).  However, at any given time, except where
noted otherwise, the Collateral Manager Related Parties

 

14

--------------------------------------------------------------------------------



 

may vote the Preferred Shares and Notes (if any) held by them with respect to
all other matters in accordance with the applicable documents.  In no event will
the Trustee be required to determine whether or not a Collateral Manager Event
of Default has occurred for the removal of the Collateral Manager.

 

(b)                                 For this purposes of this Agreement, a
“Collateral Manager Event of Default” means any of the following events:

 

(i)                                     the Collateral Manager willfully
breaches, or takes any action that it knows violates, any provision of this
Agreement or any term of the Indenture applicable to the Collateral Manager (not
including a willful breach or knowing violation that results from a good faith
dispute regarding alternative courses of action or interpretation of
instructions);

 

(ii)                                  other than as provided under
clause (i) above, the Collateral Manager breaches any material provision of this
Agreement or any material terms of the Indenture applicable to the Collateral
Manager and fails to cure such breach within 30 days after the first to occur of
(A) notice of such failure is given to the Collateral Manager or (B) the
Collateral Manager has actual knowledge of such breach;

 

(iii)                               the Collateral Manager (A) ceases to be able
to, or admits in writing the Collateral Manager’s inability to, pay the
Collateral Manager’s debts when and as they become due, (B) files, or consents
by answer or otherwise to the filing against the Collateral Manager of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or takes advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (C) makes
an assignment for the benefit of the Collateral Manager’s creditors,
(D) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Collateral Manager or with
respect to any substantial part of the Collateral Manager’s property, or (E) is
adjudicated as insolvent or to be liquidated;

 

(iv)                              the occurrence of an act by the Collateral
Manager or any of its Affiliates that constitutes fraud or criminal activity in
the performance of its obligations under this Agreement or the Collateral
Manager or any of its respective officers or directors is indicted for a
criminal offense involving an investment or investment-related business, fraud,
false statements or omissions, wrongful taking of property, bribery, forgery,
counterfeiting or extortion;

 

(v)                                 the failure of any representation, warranty,
certificate or statement of the Collateral Manager in or pursuant to this
Agreement or the Indenture to be correct in any material respect and (A) such
failure has (or could reasonably be expected to have) a material adverse effect
on the Noteholders, the Issuer or the Co-Issuer and (B) if such failure can be
cured, no correction is made for 45 days after the Collateral Manager becomes
aware of such failure or receives notice thereof from the Trustee;

 

(vi)                              the acquisition or disposition of any
Collateral by the Issuer, at the direction of the Collateral Manager, in
violation of the requirements of the Indenture, including the

 

15

--------------------------------------------------------------------------------



 

Eligibility Criteria, the Acquisition Criteria and the Acquisition and
Disposition Requirements; or

 

(vii)                           the Collateral Manager consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another Person and either (A) at the time of such consolidation,
amalgamation, merger or transfer, the resulting, surviving or transferee Person
fails to or cannot assume all the obligations of the Collateral Manager under
this Agreement or (B) the resulting, surviving or transferee Person lacks the
legal capacity to perform the obligations of the Collateral Manager hereunder
and under the Indenture.

 

The Collateral Manager shall notify the Trustee, the Note Administrator, the
Rating Agencies and the Issuer in writing promptly upon becoming aware of any
event that constitutes a Collateral Manager Event of Default under this
Section 12(b).

 

(c)                                  The Collateral Manager may resign, upon
90 days’ prior written notice to the Issuer, the Co-Issuer, the Trustee, the
Note Administrator and the Rating Agencies; provided, however, that the
Collateral Manager shall have the right to resign without prior notice if, due
to a change in any applicable law or regulation or interpretation thereof, the
performance by the Collateral Manager of its duties under this Agreement would
(i) adversely affect the status of GPMT or the status of a subsequent REIT’s
status as a REIT, the Issuer’s status as a Qualified REIT Subsidiary (within the
meaning of Section 856(i)(2) of the Code) or another disregarded entity of GPMT
or such subsequent REIT, as applicable, for U.S. federal income tax purposes
(unless the Issuer has received a No Trade or Business Opinion) or
(ii) constitute a violation of such applicable law or regulation.  The Issuer
shall use its best efforts to appoint a successor Collateral Manager to assume
such duties.

 

(d)                                 No removal or resignation of the Collateral
Manager shall be effective unless the Collateral Manager Replacement Conditions
are satisfied.

 

For purposes of the Collateral Management Agreement, “Collateral Manager
Replacement Conditions” means all of the following:

 

(i)                                     written notice of the applicable
resignation, removal or assignment is provided to the Noteholders and the
holders of the Preferred Shares as required under this Agreement;

 

(ii)                                  the Rating Agency Condition is satisfied;

 

(iii)                               a replacement Collateral Manager
(“Replacement Collateral Manager”) is appointed by the Issuer and agrees in
writing to assume all of the Collateral Manager’s duties and obligations
pursuant to this Agreement;

 

(iv)                              the Replacement Collateral Manager has
demonstrated an ability to professionally and competently perform duties similar
to those imposed on the Collateral Manager;

 

16

--------------------------------------------------------------------------------



 

(v)                                 the Replacement Collateral Manager is
legally qualified and has the capacity to act as Collateral Manager;

 

(vi)                              the appointment of the Replacement Collateral
Manager will not cause or result in the Issuer or Co-Issuer becoming an
“investment company” under the 1940 Act;

 

(vii)                           the appointment of the Replacement Collateral
Manager will not cause the Issuer, the Co-Issuer or the pool of Collateral to
become subject to income or withholding tax that would not have been imposed but
for such appointment;

 

(viii)                        if the proposed Replacement Collateral Manager is
an affiliate of the Collateral Manager, either (x) such assignment would not
constitute an “assignment” under the Advisers Act or (y) the Issuer has provided
the Noteholders and the holders of the Preferred Shares notice of such proposed
appointment and the holders of at least a majority of the aggregate outstanding
principal amount of each Class of Notes (excluding any Notes held by Collateral
Manager Related Parties) do not disapprove of such proposed Replacement
Collateral Manager in writing within 30 days of notice of such appointment; and

 

(ix)                              if the proposed Replacement Collateral Manager
is not an affiliate of the Collateral Manager, the Issuer has provided the
Noteholders and the holders of the Preferred Shares notice of such proposed
appointment and the holders of at least a majority of the aggregate outstanding
principal amount of each Class of Notes (excluding any Notes held by Collateral
Manager Related Parties to the extent the Collateral Manager has been removed
after the occurrence of a Collateral Manager Event of Default) do not disapprove
of such proposed Replacement Collateral Manager in writing within 30 days of
notice of such appointment.

 

(e)                                  Upon the resignation or removal of the
Collateral Manager while any of the Notes are Outstanding, the holders of a
Majority of Preferred Shareholders (excluding any Preferred Shares held by the
Collateral Manager Related Parties to the extent the Replacement Collateral
Manager is an Affiliate of the Collateral Manager or the Collateral Manager has
been removed upon the occurrence of a Collateral Manager Event of Default) will
have the right to instruct the Issuer to appoint an institution identified by
such Holders as Replacement Collateral Manager; provided that in the event that
100% of the aggregate outstanding Preferred Shares are held by any one or more
of the Collateral Manager Related Parties and the proposed Replacement
Collateral Manager is an Affiliate of the Collateral Manager, the holders of at
least a Majority of most junior class of Notes not 100% owned by the Collateral
Manager Related Parties (excluding any Notes held by the Collateral Manager
Related Parties to the extent the Replacement Collateral Manager is an Affiliate
of the Collateral Manager or the Collateral Manager has been removed upon the
occurrence of a Collateral Manager Event of Default) may direct the Issuer to
appoint an institution identified by such Holders as replacement Collateral
Manager.

 

(f)                                   In the event that the Collateral Manager
resigns pursuant to Section 12(c) or is removed pursuant to Section 12(a) hereof
and the Collateral Manager and the Issuer have not appointed a successor prior
to the day following the removal (or resignation) date specified in such notice,
the Collateral Manager will be entitled to appoint a Replacement Collateral
Manager within

 

17

--------------------------------------------------------------------------------



 

60 days thereafter, subject to the satisfaction of clauses (b) through (h) of
the Collateral Manager Replacement Conditions.  In the event a proposed
Replacement Collateral Manager is not approved by the Holders of a Majority of
each Class of Notes within 30 days of the notice of such resignation or removal,
the resigning or removed Collateral Manager may petition any court of competent
jurisdiction for the appointment of a Replacement Collateral Manager, which
appointment will not require the consent of, or be subject to the disapproval
of, the Issuer, any Noteholder or any Holder of the Preferred Shares.  Upon
expiration of the applicable notice periods with respect to termination
specified in Section 12(a) or (c) hereof, and upon acceptance of such
appointment by a Replacement Collateral Manager, all authority and power of the
Collateral Manager under this Agreement and the Indenture, whether with respect
to the Collateral or otherwise, shall automatically and without further action
by any person or entity pass to and be vested in the Replacement Collateral
Manager upon the appointment thereof.

 

Notwithstanding any provision contained in this Agreement, the Indenture or
otherwise, so long as the Collateral Manager continues to perform its
obligations hereunder and has not waived the Collateral Manager Fee, the
Collateral Manager Fee shall continue to accrue for the benefit of the
Collateral Manager until termination of this Agreement under this Section 12
shall become effective as set forth herein.  In addition, the Collateral Manager
shall, subject to Section 6 hereof, be entitled to reimbursement of
out-of-pocket expenses incurred in cooperating with the Replacement Collateral
Manager, including in connection with the delivery of any documents or
property.  In the event that the Collateral Manager is removed or resigns and a
Replacement Collateral Manager is appointed, such former Collateral Manager (to
the extent such former Collateral Manager is an entity other than GPMT Manager
or any Affiliate thereof) nonetheless shall be entitled to receive payment of
all unpaid Collateral Manager Fees accrued through the effective date of the
removal or resignation, to the extent that funds are available for that purpose
in accordance with the Priority of Payments, and such payments shall rank in the
Priority of Payments pari passu with the Collateral Manager Fees due to the
Replacement Collateral Manager.

 

(g)                                  Upon the effective date of termination of
this Agreement, the Collateral Manager shall as soon as practicable:

 

(i)                                     deliver to the Issuer, or as the Issuer
directs, all property and documents of the Trustee, the Note Administrator or
the Issuer or otherwise relating to the Collateral then in the custody of the
Collateral Manager (although the Collateral Manager may keep copies of such
documents for its records); and

 

(ii)                                  deliver to the Trustee and the Note
Administrator an accounting with respect to the books and records delivered to
the Issuer or the Replacement Collateral Manager appointed pursuant to this
Section 12.

 

The Collateral Manager shall reasonably assist and cooperate with the Trustee,
the Note Administrator and the Issuer (as reasonably requested by the Trustee,
the Note Administrator or the Issuer) in the assumption of the Collateral
Manager’s duties by any Replacement Collateral Manager as provided for in this
Agreement, as applicable.  Notwithstanding such termination, the Collateral
Manager shall remain liable to the extent set forth herein (but subject to
Section 13 hereof) for the Collateral Manager’s acts or omissions hereunder
arising prior to its termination as

 

18

--------------------------------------------------------------------------------



 

Collateral Manager hereunder and for any expenses, losses, damages, liabilities,
demands, charges and claims (including reasonable attorneys’ fees) in respect of
or arising out of a breach of the representations and warranties made by it in
Section 5 hereof or from any failure of the Collateral Manager to comply with
the provisions of Section 12(j) hereof.

 

(h)                                 The Collateral Manager agrees that,
notwithstanding any termination, the Collateral Manager shall reasonably
cooperate in any Proceeding arising in connection with this Agreement, the
Indenture or any of the Collateral (excluding any such Proceeding in which
claims are asserted against the Collateral Manager or any Affiliate of the
Collateral Manager) so long as the Collateral Manager shall have been offered
(in its judgment) reasonable security, indemnity or other provision against the
cost, expenses and liabilities that might be incurred in connection therewith,
but, in any event, shall not be required to make any admission or to take any
action against the Collateral Manager’s own interests or the interests of other
funds and accounts advised by the Collateral Manager.

 

(i)                                     If this Agreement is terminated pursuant
to Section 12(a) or (c) hereof, such termination shall be without any further
liability or obligation of the Issuer or the Collateral Manager to the other,
except as provided in Sections 6, 7, 12 and 13 and the last sentence of
Section 10 hereof.

 

13.                               Liability of Collateral Manager.  (a) The
Collateral Manager assumes no responsibility under this Agreement other than to
render the services called for from the Collateral Manager hereunder and under
the Indenture in the manner prescribed herein and therein.  The Collateral
Manager and its Affiliates, and each of their respective partners, shareholders,
members, managers, officers, directors, employees, agents, accountants and
attorneys shall have no liability to the Noteholders, the Trustee, the Note
Administrator, the Issuer, the Co-Issuer, the Placement Agents or any of their
respective Affiliates, partners, shareholders, officers, directors, employees,
agents, accountants and attorneys, for any error of judgment, mistake of law, or
for any claim, loss, liability, damage, settlement, costs, or other expenses
(including reasonable attorneys’ fees and court costs) of any nature whatsoever
(collectively “Liabilities”) that arise out of or in connection with any act or
omissions of the Collateral Manager in the performance of its duties under this
Agreement or the Indenture or for any decrease in the value of the Collateral
Interests or Eligible Investments, except (i) by reason of acts or omissions
constituting bad faith, willful misconduct or negligence in the performance of,
or reckless and wanton disregard of, the duties of the Collateral Manager
hereunder and under the terms of the Indenture and (ii) with respect to the
information concerning the Collateral Manager under the heading “The Collateral
Manager” in the Offering Memorandum containing any untrue statement of material
fact or omitting to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The Issuer agrees that the Collateral Manager shall not be
liable for any consequential, special, exemplary or punitive damages hereunder. 
The breaches described in Section 13(a)(i) and (ii) are collectively referred to
for purposes of this Section 13 as “Collateral Manager Breaches.”

 

(b)                                 The Collateral Manager shall indemnify,
defend and hold harmless the Issuer and each of its partners, shareholders,
members, managers, officers, directors, employees, agents, accountants and
attorneys (each, an “Issuer Indemnified Party”) from and against any claims that
may be made against an Issuer Indemnified Party by third parties and any
damages,

 

19

--------------------------------------------------------------------------------



 

losses, claims, liabilities, costs or expenses (including all reasonable legal
and other expenses) which are incurred as a direct consequence of the Collateral
Manager Breaches, except for liability to which such Issuer Indemnified Party
would be subject by reason of willful misconduct, bad faith, negligence in the
performance of, or reckless and wanton disregard of the obligations of the
Issuer hereunder and under the terms of the Indenture.

 

(c)                                  The Issuer shall reimburse, indemnify and
hold harmless the Collateral Manager, its members, managers, directors,
officers, stockholders, partners, agents and employees and any Affiliate of the
Collateral Manager and its directors, officers, stockholders, partners, members,
agents and employees (the Collateral Manager and such other persons
collectively, the “Collateral Manager Indemnified Parties”) from any and all
Liabilities, as are incurred in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation (whether or not such Collateral
Manager Indemnified Party is a party) caused by, or arising out of or in
connection with this Agreement, the Indenture and the transactions contemplated
hereby and thereby, including the issuance of the Notes, or any acts or
omissions of any Collateral Manager Indemnified Parties except those that are
the result of Collateral Manager Breaches.  Any amounts payable by the Issuer
under this Section 13(c) shall be payable only subject to the Priority of
Payments set forth in the Indenture and to the extent Collateral are available
therefor.

 

(d)                                 With respect to any claim made or threatened
against an Issuer Indemnified Party or a Collateral Manager Indemnified Party
(each an “Indemnified Party”), or compulsory process or request or other notice
of any loss, claim, damage or liability served upon an Indemnified Party, for
which such Indemnified Party is or may be entitled to indemnification under this
Section 13, such Indemnified Party shall (or, with respect to Indemnified
Parties that are directors, managers, officers, stockholders, members, managers,
agents or employees of the Issuer or the Collateral Manager, the Issuer or the
Collateral Manager, as the case may be, shall cause such Indemnified Party to):

 

(i)                                     give written notice to the indemnifying
party of such claim within ten Business Days after such Indemnified Party’s
receipt of actual notice that such claim is made or threatened, which notice to
the indemnifying party shall specify in reasonable detail the nature of the
claim and the amount (or an estimate of the amount) of the claim; provided,
however, that the failure of any Indemnified Party to provide such notice to the
indemnifying party shall not relieve the indemnifying party of its obligations
under this Section 13 unless the rights or defenses available to the Indemnified
Party are materially prejudiced or otherwise forfeited by reason of such
failure;

 

(ii)                                  at the indemnifying party’s expense,
provide the indemnifying party such information and cooperation with respect to
such claim as the indemnifying party may reasonably require, including making
appropriate personnel available to the indemnifying party at such reasonable
times as the indemnifying party may request;

 

(iii)                               at the indemnifying party’s expense,
cooperate and take all such steps as the indemnifying party may reasonably
request to preserve and protect any defense to such claim;

 

20

--------------------------------------------------------------------------------



 

(iv)                              in the event suit is brought with respect to
such claim, upon reasonable prior notice, afford to the indemnifying party the
right, which the indemnifying party may exercise in its sole discretion and at
its expense, to participate in the investigation, defense and settlement of such
claim;

 

(v)                                 neither incur any material expense to defend
against nor release or settle any such claim or make any admission with respect
thereto (other than routine or incontestable admissions or factual admissions
the failure to make of which would expose such Indemnified Party to
unindemnified liability) nor permit a default or consent to the entry of any
judgment in respect thereof, in each case without the prior written consent of
the indemnifying party; and

 

(vi)                              upon reasonable prior notice, afford to the
indemnifying party the right, in such party’s sole discretion and at such
party’s sole expense, to assume the defense of such claim, including the right
to designate counsel reasonably acceptable to the Indemnified Party and to
control all negotiations, litigation, arbitration, settlements, compromises and
appeals of such claim; provided that, if the indemnifying party assumes the
defense of such claim, it shall not be liable for any fees and expenses of
counsel for any Indemnified Party incurred thereafter in connection with such
claim except that, if such Indemnified Party reasonably determines that counsel
designated by the indemnifying party has a conflict of interest, such
indemnifying party shall pay the reasonable fees and disbursements of one
counsel (in addition to any local counsel) separate from such indemnifying
party’s own counsel for all Indemnified Parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances; and provided,
further, that the indemnifying party shall not have the right, without the
Indemnified Party’s written consent, to settle any such claim if, in a case
where the Issuer is the indemnifying party, the Issuer does not make available
(in accordance with the Priority of Payments), in a segregated account available
only for this purpose, the full amount required to pay any amounts due from the
Indemnified Party under such settlement or, in any case, such settlement
(A) arises from or is part of any criminal action, suit or proceeding,
(B) contains a stipulation to, confession of judgment with respect to, or
admission or acknowledgement of, any liability or wrongdoing on the part of the
Indemnified Party, (C) relates to any federal, state or local tax matters or
(D) provides for injunctive relief, or other relief other than damages, which is
binding on the Indemnified Party.

 

(e)                                  In the event that any Indemnified Party
waives its right to indemnification hereunder, the indemnifying party shall not
be entitled to appoint counsel to represent such Indemnified Party nor shall the
indemnifying party reimburse such Indemnified Party for any costs of counsel to
such Indemnified Party.

 

(f)                                   Nothing herein shall in any way constitute
a waiver or limitation of any rights that the Issuer or the Collateral Manager
may have under any United States federal or state securities laws.

 

14.                               Obligations of Collateral Manager.  (a) Unless
otherwise required by a provision of the Indenture or this Agreement or by
applicable law, the Collateral Manager shall

 

21

--------------------------------------------------------------------------------



 

use all commercially reasonable efforts to ensure that no action is taken by it,
and shall not intentionally or with negligent disregard take any action, which
the Collateral Manager knows or reasonably should know (i) could reasonably be
expected to materially adversely affect the Issuer or the Co-Issuer for purposes
of Cayman Islands law, Delaware law, United States federal or state law or any
other law known to the Collateral Manager to be applicable to the Issuer or the
Co-Issuer, (ii) would not be permitted under the Issuer or the Co-Issuer’s
Governing Documents, (iii) would require registration of the Issuer or the
Co-Issuer or the Collateral as an “investment company” under the Investment
Company Act, (iv) would cause the Issuer or the Co-Issuer to violate the terms
of the Indenture or any other agreement, representation or certification
contemplated by or provided pursuant to the Indenture, (v) would cause the
Issuer to fail to qualify as a Qualified REIT Subsidiary unless the Issuer has
received an opinion of Dechert LLP, Sidley Austin LLP or another nationally
recognized tax counsel experienced in such matters that the Issuer will be
treated as a foreign corporation that will not be treated as engaged in a trade
or business in the United States for federal income tax purposes, (vi) would
have a materially adverse United States federal or state income tax effect on
the Issuer or (vii) would result in the Issuer entering into any “reportable
transactions” in connection with the U.S. Internal Revenue Service tax shelter
rules unless the Collateral Manager notifies the Issuer immediately after
entering into any such reportable transactions.

 

The Collateral Manager shall not take any action that would cause the Issuer to
be required to register as or become subject to regulatory supervision or other
legal requirements under the laws of any country or political subdivision
thereof as a bank, insurance company or finance company.  The Collateral Manager
shall not take any action that would cause the Issuer to be treated as a bank,
insurance company or finance company for purposes of (i) any tax, securities law
or other filing or submission made to any governmental authority, (ii) any
application made to a rating agency or (iii) qualification for any exemption
from tax, securities law or any other legal requirements.  The Collateral
Manager shall not cause the Issuer to hold itself out to the public as a bank,
insurance company or finance company.  The Collateral Manager shall not cause
the Issuer to hold itself out to the public, through advertising or otherwise,
as originating loans, lending funds, or making a market in loans, derivative
financial instruments or other assets.  The Collateral Manager shall not have
any liability under this Section 14 for any action taken by the Collateral
Manager in good faith in reliance on information provided by the Issuers or the
Trustee.

 

(b)                                 The Collateral Manager to the extent
required under the Indenture, and on behalf of the Issuer, shall:  (i) engage
the services of an Independent certified accountant to prepare any United States
federal, state or local income tax or information returns and any non-United
States income tax or information returns that the Issuer may from time to time
be required to file under applicable law (each a “Tax Return”), (ii) deliver, at
least 30 days before any applicable due date upon which penalties and interest
would accrue, each Tax Return, properly completed, to the Company Administrator
for signature by an Authorized Officer of the Issuer and (iii) file or deliver
such Tax Return on behalf of the Issuer within any applicable time limit with
any authority or Person as required under applicable law.

 

(c)                                  Notwithstanding anything to the contrary
herein, the Collateral Manager or any of its Affiliates may take any action that
is not specifically prohibited by the Indenture, this Agreement or applicable
law that the Collateral Manager or any Affiliate of the Collateral Manager

 

22

--------------------------------------------------------------------------------



 

deems to be in its (or in its portfolio’s) best interest regardless of its
impact on the Collateral Interests.

 

15.                               No Partnership or Joint Venture.  The Issuer
and the Collateral Manager are not partners or joint venturers with each other,
and nothing herein shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.  The Collateral
Manager’s relation to the Issuer shall be that of an independent contractor and
not a general agent.  Except as expressly provided in this Agreement and in the
Indenture, the Collateral Manager shall not have authority to act for or
represent the Issuer in any way and shall not otherwise be deemed to be the
Issuer’s agent.

 

16.                               Notices.  Any notice from a party under this
Agreement shall be in writing and addressed and delivered or sent by certified
mail, postage prepaid, return receipt requested, or by overnight or second day
delivery by a nationally recognized courier, such as FedEx or UPS, to the other
party at such address as such other party may designate for the receipt of such
notice.  Until further notice to the other party, it is agreed that the address
of the Issuer for this purpose shall be:

 

GPMT 2019-FL2, Ltd.
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com

 

with a copy to the Collateral Manager (as addressed below).

 

The address of the Collateral Manager for this purpose shall be:

 

GPMT Collateral Manager LLC
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com

 

17.                               Succession; Assignment.  This Agreement shall
inure to the benefit of, and be binding upon the successors to, the parties
hereto.  Any assignment of this Agreement by operation of law or otherwise to
any Person, in whole or in part, by the Collateral Manager shall be deemed null
and void unless the Collateral Manager Replacement Conditions are satisfied.

 

Any assignment consented to by the Issuer in accordance with Article 15 of the
Indenture shall bind the assignee hereunder in the same manner as the Collateral
Manager is bound.  In addition, the assignee shall execute and deliver to the
Issuer, the Note Administrator and the Trustee a counterpart of this Agreement
naming such assignee as Collateral Manager.  Upon the execution and delivery of
such a counterpart by the assignee, the Collateral Manager shall be released
from further obligations pursuant to this Agreement, except with respect to the
Collateral Manager’s obligations arising under Section 13 of this Agreement
prior to such assignment and

 

23

--------------------------------------------------------------------------------



 

except with respect to the Collateral Manager’s obligations under the last
sentence of Section 10 and Sections 7 and 12 hereof.  This Agreement shall not
be assigned by the Issuer without the prior written consent of the Collateral
Manager, the Note Administrator and the Trustee (subject to the satisfaction of
the Rating Agency Condition), except in the case of assignment by the Issuer to
(i) an entity that is a successor to the Issuer permitted under the Indenture,
in which case such successor organization shall be bound hereunder and by the
terms of said assignment in the same manner as the Issuer is bound hereunder and
thereunder or (ii) the Trustee as contemplated by the Indenture (and, in
connection therewith, the Collateral Manager agrees to be bound by Article 15 of
the Indenture).  In the event of any assignment by the Issuer, the Issuer shall
use its best efforts to cause its successor to execute and deliver to the
Collateral Manager such documents as the Collateral Manager shall consider
reasonably necessary to effect fully such assignment.  The Collateral Manager
hereby consents to the assignment and other matters set forth in Article 15 of
the Indenture.

 

18.                               No Bankruptcy Petition/Limited Recourse.  The
Collateral Manager covenants and agrees that, prior to the date that is one year
and one day (or, if longer, the applicable preference period then in effect)
after the payment in full of all Notes issued by the Issuer under the Indenture,
the Collateral Manager will not institute against, or join any other Person in
instituting against, the Issuer (or any Permitted Subsidiary) or the Co-Issuer
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy, insolvency,
reorganization or similar law of any jurisdiction; provided, however, that
nothing in this provision shall preclude, or be deemed to stop, the Collateral
Manager from taking any action prior to the expiration of the aforementioned one
year and one day period (or, if longer, the applicable preference period then in
effect) in (x) any case or proceeding voluntarily filed or commenced by the
Issuer or the Co-Issuer, as the case may be, or (y) any involuntary insolvency
proceeding filed or commenced against the Issuer or the Co-Issuer, as the case
may be, by a Person other than the Collateral Manager.  The Collateral Manager
hereby acknowledges and agrees that the Issuer’s obligations hereunder will be
solely the corporate obligations of the Issuer, and the Collateral Manager will
not have recourse to any of the directors, officers, employees, shareholders or
affiliates of the Issuer, or any members of the Advisory Committee, with respect
to any claims, losses, damages, liabilities, indemnities or other obligations
hereunder or in connection with any transaction contemplated hereby. 
Notwithstanding any provision hereof, all obligations of the Issuer and any
claims arising from this Agreement or any transactions contemplated by this
Agreement shall be limited solely to the Collateral Interests and the other
Collateral payable in accordance with the Priority of Payments.  If payments on
any such claims from the Collateral are insufficient, no other assets shall be
available for payment of the deficiency and, following liquidation of all the
Collateral, all claims against the Issuer and the obligations of the Issuer to
pay such deficiencies shall be extinguished and shall not thereafter revive. 
The Issuer hereby acknowledges and agrees that the Collateral Manager’s
obligations hereunder shall be solely the limited liability company obligations
of the Collateral Manager, and the Issuer shall not have any recourse to any of
the members, managers, directors, officers, employees, shareholders or
Affiliates of the Collateral Manager with respect to any claims, losses,
damages, liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby.  The provisions of this Section 18 shall
survive the termination of this Agreement for any reason whatsoever.

 

24

--------------------------------------------------------------------------------



 

19.                               Rating Agency Information.  All information
and notices required to be delivered to the Rating Agencies pursuant to this
Agreement or requested by the Rating Agencies in connection herewith, shall
first be provided in electronic format to the 17g-5 Information Provider in
compliance with the terms of the Indenture (who shall post such information to
the 17g-5 Website in accordance with Section 14.13 of the Indenture).

 

Each party hereto, insofar as it may communicate with any Rating Agency pursuant
to any provision of this Agreement, each other party to this Agreement, agrees
to comply (and to cause each and every sub-servicer, subcontractor, vendor or
agent for such Person and each of its officers, directors and employees to
comply) with the provisions relating to communications with the Rating Agencies
set forth in this Section 19 and shall not deliver to any Rating Agency any
report, statement, request or other information relating to the Notes or the
Collateral Interests other than in compliance with such provisions.

 

None of the foregoing restrictions in this Section 19 prohibit or restrict oral
or written communications, or providing information, between the Collateral
Manager, on the one hand, and any Rating Agency, on the other hand, with regard
to (i) such Rating Agency’s review of the ratings, if any, it assigns to such
party, (ii) such Rating Agency’s approval, if any, of such party as a commercial
mortgage master, special or primary servicer or (iii) such Rating Agency’s
evaluation of such party’s servicing operations in general; provided, however,
that such party shall not provide any information relating to the Notes or the
Collateral Interests to any Rating Agency in connection with any such review and
evaluation by such Rating Agency unless (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the 17g-5 Information Provider and has been uploaded onto the 17g-5 Website.

 

20.                               Miscellaneous.  (a) This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without regard to the conflict of laws principles thereof.  With
respect to any suit, action or proceedings relating to this Agreement
(“Proceedings”), each party irrevocably (i) submits to the nonexclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection that such party may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor shall the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.  The Collateral Manager irrevocably
consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process in accordance with Section 16
above to the Collateral Manager at the Collateral Manager’s address set forth in
Section 16, or such other address as the Collateral Manager may advise the
Issuer in writing.  The Issuer consents to the service of any and all process in
any action or proceeding by the mailing or delivery of copies of such process to
c/o Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware
19808 (and any successor entity), as its authorized agent to receive and forward
on its behalf service of any and all process which may be served in any such
suit, action or proceeding in any such court and agrees that service of process
upon Corporation Service Company shall be deemed in every respect effective
service of process upon it in any such

 

25

--------------------------------------------------------------------------------



 

suit, action or proceeding and shall be taken and held to be valid personal
service upon it.  Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)                                 The captions in this Agreement are included
for convenience only and in no way define or limit any of the provisions hereof
or otherwise affect their construction or effect.

 

(c)                                  In the event any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

 

(d)                                 This Agreement (including Exhibit A attached
hereto) may be modified without the prior written consent of the Trustee, the
Note Administrator or the Holders of Notes to correct any inconsistency or cure
any ambiguity or mistake or to provide for any other modification that does not
materially and adversely affect the rights of any Noteholder or holder of the
Preferred Shares.  Any other amendment of this Agreement (including Exhibit A
attached hereto) shall require the prior written consent of a majority by
outstanding principal amount of each Class of Noteholders and a Majority of
Preferred Shareholders that would be materially and adversely affected by such
proposed amendment.

 

(e)                                  This Agreement constitutes the entire
understanding and agreement between the parties hereto and supersedes all other
prior and contemporaneous understandings and agreements, whether written or
oral, between the parties hereto concerning this subject matter (other than the
Indenture).

 

(f)                                   The Collateral Manager hereby agrees and
consents to the terms of Section 15.1(f) of the Indenture applicable to the
Collateral Manager and shall perform any provisions of the Indenture made
applicable to the Collateral Manager by the Indenture as required by
Section 15.1(f) of the Indenture.  The Collateral Manager agrees that all of the
representations, covenants and agreements made by the Collateral Manager herein
are also for the benefit of the Trustee, the Note Administrator, the Noteholders
and the Holders of the Preferred Shares.

 

(g)                                  This Agreement may be executed in any
number of counterparts, each of which so executed shall be deemed an original,
but all such counterparts shall together constitute one and the same instrument.

 

(h)                                 The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to.”

 

(i)                                     Subject to the last sentence of the
penultimate paragraph of Section 1 hereof, in the event of a conflict between
the terms of this Agreement and the Indenture, including

 

26

--------------------------------------------------------------------------------



 

with respect to the obligations of the Collateral Manager hereunder and
thereunder, the terms of this Agreement shall be controlling.

 

(j)                                    No failure or delay on the part of any
party hereto to exercise any right or remedy under this Agreement shall operate
as a waiver thereof, and no waiver shall be effective unless it is in writing
and signed by the party granting such waiver.

 

(k)                                 This Agreement is made solely for the
benefit of the Issuer, the Collateral Manager, the Note Administrator and the
Trustee, on behalf of the Noteholders and the Holders of the Preferred Shares,
their successors and assigns, and no other person shall have any right, benefit
or interest under or because of this Agreement.

 

(l)                                     The Collateral Manager hereby
irrevocably waives any rights it may have to set off against the Collateral.

 

(m)                             No Noteholder or Holder of any Preferred Share
is a third party beneficiary under this Agreement for any purpose or has any
independent rights hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

27

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives as of the day and year first
above written,

 

 

GPMT 2019-FL2, LTD.,

 

as Issuer

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Authorized Signatory

 

GPMT 2019-FL2 – Collateral Management Agreement

 

--------------------------------------------------------------------------------



 

 

GPMT Collateral Manager LLC,

 

as Collateral Manager

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

GPMT 2019-FL2 – Collateral Management Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Advisory Committee Guidelines

 

1.                                      General.

 

If, at any time after and excluding the Closing Date, the Collateral Manager
desires to direct a Restricted Transaction, before effecting such trade, it
shall first present such Restricted Transaction to the Advisory Committee for
(1) review and prior approval and (2) a determination by the Advisory Committee
that such Restricted Transaction is on terms (including, but not limited to, the
purchase price) substantially as favorable to the Issuer as would be the case if
such transaction were effected with Persons not so affiliated with the
Collateral Manager or any of its Affiliates, subject to a requirement that the
purchase price in respect of any Collateral Interest acquired by the Issuer from
a Seller pursuant to such a direct trade is equal to the fair market value of
such Collateral Interest.

 

2.                                      Composition of the Advisory Committee.

 

The Advisory Committee must be comprised of at least one person (which may be an
individual or an entity), who is not an Affiliate of the Collateral Manager
(each such person, an “Independent Member”).

 

The Advisory Committee also may have one or more members appointed by the
Collateral Manager and employed by the Collateral Manager or an Affiliate
thereof (each such person, an “Affiliated Member”).

 

3.                                      Requisite Experience.

 

Each member of the Advisory Committee must at the time of appointment and at all
relevant times thereafter have Requisite Experience.

 

The Collateral Manager and the Issuer will have the right to accept a
representation and warranty from a member regarding its Requisite Experience, in
the absence of actual knowledge by a responsible officer of the Collateral
Manager to the contrary.

 

“Requisite Experience” means experience as a sophisticated investor, including,
without limitation, in fixed income investing (directly and/or through
investment vehicles) and/or substantial experience and knowledge in and of the
commercial real estate loan market and related investment arenas, such that the
relevant Advisory Committee member believes that it is capable of determining
whether or not to participate in Advisory Committee decisions on the basis of
the provisions described herein.  Such person need not be a professional loan
investor or loan originator.

 

4.                                      Appointment of Initial Members of the
Advisory Committee.

 

The initial members of the Advisory Committee may be appointed by the Collateral
Manager.

 

Exh. A-1

--------------------------------------------------------------------------------



 

5.                                      Removal of Independent Members of the
Advisory Committee; Replacement of Independent Members of the Advisory
Committee.

 

A Majority of the Controlling Class (excluding any Notes held by the Collateral
Manager, any of its Affiliates or any funds (other than the Issuer) managed by
the Collateral Manager or its Affiliates) shall have the right to remove any
member of the Advisory Committee.

 

Any replacement Independent Member shall be selected by the Collateral Manager
and must be approved by a Majority of the Controlling Class.

 

Any replacement Affiliated Member shall be appointed by the Collateral Manager.

 

The Collateral Manager will have the right to remove an Independent Member for
“cause,” but such removal will be subject to the appointment of a successor
Independent Member.  For this purpose, “cause” will be defined narrowly (in an
agreement to be entered into among each member of the Advisory Committee, the
Collateral Manager and the Issuer) to mean failure to comply with the terms
governing the Advisory Committee, subject to any applicable grace and cure
periods.

 

The Collateral Manager will have the right to remove any Affiliated Member at
any time and in its sole discretion (with or without cause), and such removal
will not be subject to the appointment of any successor Affiliated Member.

 

6.                                      Term; Resignation of Members of the
Advisory Committee.

 

Each member of the Advisory Committee will serve until it resigns, dies or is
removed or until all of the Collateral Interests have been sold and the lien of
the Indenture in respect thereto has been released, in each case as more
particularly described in an agreement to be entered into between each member of
the Advisory Committee and the Issuer.

 

Each member of the Advisory Committee will have the right to resign at any time,
and such resignation will not be subject to the appointment of a replacement
member.

 

7.                                      Approval Process.

 

If the Collateral Manager wants the Issuer to consider a Restricted Transaction,
the Collateral Manager will give notice of the proposed Restricted Transaction
to the members of the Advisory Committee.  The notice will contain the request
by the Collateral Manager for the Advisory Committee’s consent to the Restricted
Transaction.  The notice will be accompanied by:

 

·                  an investment memorandum; and

 

·                  an underwriting analysis, in form and substance as the
Collateral Manager or its affiliates would use in connection with its
underwriting and approval of a loan similar to the Collateral Interests,
including any analysis, reports or documents delivered to the related credit
committee (the “Review Materials”).

 

The investment memorandum (a) will be a reasonably detailed (anticipated to be
approximately two pages) description of the proposed investment, the issuer
thereof and related information and

 

Exh. A-2

--------------------------------------------------------------------------------



 

(b) will include information about the identity of any Affiliated Person
involved in the proposed investment and the capacity in which it will be acting
and a narrative about why, in the judgment of the Collateral Manager, the
investment is appropriate to be purchased or sold by the Issuer, as the case may
be.  The notice will contain the Collateral Manager’s offer to provide
additional information as requested to the Advisory Committee.

 

8.                                      Unanimous Written Consent.

 

Regardless of the composition of the Advisory Committee, each Restricted
Transaction must be approved in writing by each member of the Advisory
Committee.  The Advisory Committee will have no less than 10 Business Days after
receipt of the Review Materials and any other information requested by the
Advisory Committee to review such Restricted Transaction.

 

The members of the Advisory Committee are under no obligation to consent to a
Restricted Transaction.

 

·                                          If all of the members of the Advisory
Committee approve a Restricted Transaction in writing, the Issuer will effect it
at the option of the Collateral Manager.

 

·                                          If the members of the Advisory
Committee notify the Collateral Manager that the Advisory Committee will not
approve the Restricted Transaction, the Issuer will not affect the Restricted
Transaction.

 

If at any time the Advisory Committee does not have at least one Independent
Member or any member does not have Requisite Experience, the Collateral Manager
will not be permitted to use the Advisory Committee to approve any Restricted
Transaction.

 

9.                                      Indemnification; Compensation.

 

Each Independent Member shall receive arm’s length compensation by the Issuer
for serving on the Advisory Committee as agreed between such member and the
Issuer.  Any such payment shall be payable by the Issuer as part of its expenses
in accordance with the Priority of Payments (or, in the case of any amounts due
on the Closing Date, from the gross proceeds of the sale of the Notes).

 

Pursuant to an agreement to be entered into between each member of the Advisory
Committee and the Issuer, each member of the Advisory Committee will be entitled
to indemnification from the Issuer and broad exculpation provisions, i.e., no
liability except for such member’s willful misconduct or fraud.

 

10.                               Amendment.

 

These Advisory Committee Guidelines may not be amended without the prior written
consent of the Independent Member.

 

Exh. A-3

--------------------------------------------------------------------------------